     Case 2:19-cv-00437-JAM-EFB Document 27 Filed 06/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVOOD KHADEMI,                                    No. 2:19-cv-437-JAM-EFB P
12                        Plaintiff,
13            v.                                         ORDER
14    J. LANGES,
15                        Defendant.
16

17           Plaintiff, proceeding pro se, has filed this civil rights action seeking relief under 42 U.S.C.

18   § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

19   § 636(b)(1)(B) and Local Rule 302.

20           On April 22, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27           1. The findings and recommendations filed April 22 2020, are adopted in full;

28   /////
                                                         1
     Case 2:19-cv-00437-JAM-EFB Document 27 Filed 06/02/20 Page 2 of 2

 1         2. Plaintiff’s motion for entry of default (ECF No. 21) is DENIED; and
 2         3. Defendant’s motion to dismiss (ECF No. 22) is DENIED.
 3
     DATED: June 1, 2020
 4
                                               /s/ John A. Mendez____________       _____
 5

 6                                             UNITED STATES DISTRICT COURT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
